
	

115 S3570 IS: St. Mary Reinvestment Act
U.S. Senate
2018-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3570
		IN THE SENATE OF THE UNITED STATES
		
			October 10, 2018
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish a Federal cost share percentage for the St. Mary Storage Unit of the Milk River
			 Project in the State of Montana.
	
	
 1.Short titleThis Act may be cited as the St. Mary Reinvestment Act. 2.Cost share for St. Mary Unit (a)Definition of St. Mary Unit (1)In generalIn this Act, the term St. Mary Unit means the St. Mary Storage Unit of the Milk River Project authorized by Congress on March 25, 1905.
 (2)InclusionsIn this Act, the term St. Mary Unit includes— (A)Sherburne Dam and Reservoir;
 (B)Swift Current Creek Dike; (C)Lower St. Mary Lake;
 (D)St. Mary Canal Diversion Dam; and (E)St. Mary Canal and appurtenances.
 (b)Cost shareThe Federal share of the cost of the operation, maintenance, repair, and replacement of the St. Mary Unit shall be 75 percent, which shall not be reimbursable to the United States.
			
